Citation Nr: 1704830	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  94-18 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome (IBS), to include as a medically unexplained chronic multi-symptom illness.

2.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to ischemic heart disease (IHD) with hypertensive cardiovascular disease with angina.

3.  Entitlement to service connection for eye disorders, other than conjunctivitis, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hearing loss.

6.  Entitlement to service connection for Bell's palsy with facial numbness, to include as secondary to service-connected disabilities.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial disability rating in excess of 30 percent for keratosis pilaris/folliculitis between March 25, 1992 and March 24, 2014 when the rating for keratosis pilaris/folliculitis was combined with the rating for tinea pedis.

9.  Entitlement to an initial disability rating for tinea pedis in excess of 10 percent prior to March 24, 2014 when the rating for tinea pedis was combined with the rating for keratosis pilaris/folliculitis, and a rating in excess of 60 percent for tinea pedis with keratosis pilaris/folliculitis from March 24, 2014.

10.  Entitlement to a compensable disability rating prior to March 25, 2014 and in excess of 10 percent thereafter for lipomas, abdomen, chest and back, status post excision.

11.  Entitlement to a compensable disability rating prior to December 12, 1998 and in excess of 10 percent thereafter for right knee arthritis with chondromalacia patella.

12.  Entitlement to a compensable disability rating prior to December 12, 1998 and in excess of 10 percent thereafter for left knee arthritis with chondromalacia patella.

13.  Entitlement to a compensable disability rating for hemorrhoids prior to January 15, 2012, and a rating in excess of 20 percent thereafter.

14.  Entitlement to an initial disability rating in excess of 10 percent prior to January 19, 1999 for mitral valve prolapse (MVP) and in excess of 30 percent from January 19, 1999 to December 15, 2011 for MVP with ischemic heart disease and hypertensive cardiovascular disease with angina.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 16, 2011.
REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to September 1991.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from multiple Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.

The Veteran provided testimony at a personal hearing held at the San Diego, RO before a Hearing Officer in January 1994.  A transcript of the hearing has been associated with the electronic claims file.

This appeal involves numerous issues arising from various rating decisions of the RO as far back as 1991.  After remands by the Board in June 1997 and August 2006, the Board denied 26 claims in an August 2008 decision.  In a February 2010 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the August 2008 decision and remanded the claims to the Board.  In March 2011, the Board remanded 26 claims for further development pursuant to the directives of the Court's Memorandum Decision.  Thereafter, a number of the claims were granted by the RO in an April 2012 rating decision.  In September 2013, the Board parsed through the remaining issues and remanded 18 for further adjudication.  Following that remand, two of the claims were granted, to include service connection for ischemic heart disease and hypertensive cardiovascular disease with angina and for erectile dysfunction.  Service connection for dengue hemorrhagic fever was denied.  The remaining claims now appear before the Board again for additional consideration.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms and other information of record, i.e., that matters of service connection for diagnosed psychiatric disabilities other than PTSD are part and parcel of a service connection for PTSD claim.  Accordingly, the Board has expanded the issue as indicated on the title page.

The Board notes that the RO issued a statement of case (SOC) addressing 7 additional issues in January 2016 and accepted a March 10, 2016 statement as a substantive appeal.  The issues, to include entitlement to increased ratings for low back, left ankle, prostatitis, pyelonephritis, peptic ulcer disease and gastritis, pulmonary tuberculosis and bronchopneumonia, have not been certified to the Board and it is not clear that the RO is finished working on them.  Notably, the SOC also addressed issues that have been certified to include increased ratings for the bilateral knees and for hemorrhoids that are addressed herein.  Action by the Board at this time on the issues not yet certified may serve to actually delay the RO's action.  As such, no action will be taken by the Board at this time on those issues, and the appeal issues presently before the RO will be the subject of a later Board decision, if ultimately necessary.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for Bell's palsy with facial numbness, entitlement to service connection for an acquired psychiatric disorder, to include PTSD, entitlement to an initial disability rating in excess of 10 percent prior to January 19, 1999 for MVP and in excess of 30 percent from January 19, 1999 to December 15, 2011 for MVP with ischemic heart disease and hypertensive cardiovascular disease with angina and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations during the Persian Gulf War, and has IBS, a medically unexplained chronic multi-symptom illness.

2.  The evidence reflects that it is at least as likely as not that the Veteran's diagnosed diabetes mellitus, type II, is etiologically related to and/or aggravated by his service-connected IHD with hypertensive cardiovascular disease with angina.

3.  The evidence reflects that it is at least as likely as not that the Veteran's diagnosed toxic optic neuropathy is etiologically related to and/or aggravated by his service-connected pulmonary tuberculosis.

4.  The evidence reflects that it is at least as likely as not that the Veteran's diagnosed diabetic retinopathy is etiologically related to and/or aggravated by his service-connected diabetes mellitus, type II.

5.  Competent and credible evidence indicates the Veteran experienced tinnitus during and since active service.

6.  Prior to March 24, 2014, keratosis pilaris/folliculitis was manifested by itching, eczematous patches, and scaling; there was no evidence of ulceration, exfoliation, crusting, systemic or nervous manifestations or a showing that the disability covered more than 40 percent of the entire body or required constant or near-constant use of corticosteroids or other immunosuppressive drugs.

7.  Prior to March 24, 2014, tinea pedis was manifested by scaling and mycorlysis of the toes; there was no evidence of ulceration, exfoliation, crusting, systemic or nervous manifestations or a showing that the disability covered more than 40 percent of exposed areas or required constant or near-constant use of corticosteroids or other immunosuppressive drugs.

8.  Since March 24, 2014 tinea pedis with keratosis pilaris/folliculitis has required the use of corticosteroids and has affected more than 40 percent of the Veteran's entire body.  

9.  Prior to March 25, 2014, the evidence was against a finding that scar residuals of lipomas, abdomen, chest and back were manifested by pain or caused functional impairment.

10.  From March 25, 2014, lipomas, abdomen, chest and back status post excision included 3 scars that were painful and unstable.

11.  From April 19, 1993, chondromalacia patella in the right knee resulted in painful joint motion, to include flexion limited to 45 degrees or less beginning in November 2000; dislocated cartilage, flexion limited to 30 degrees, extension limited to 10 degrees prior to March 25, 2014, and slight subluxation or lateral instability prior to December 12, 1998 were not shown.

12.  From April 19, 1993, chondromalacia patella in the left knee resulted in painful joint motion, to include flexion limited to 45 degrees or less beginning in November 2000; dislocated cartilage, flexion limited to 30 degrees, extension limited to 10 degrees prior to March 25, 2014, and slight subluxation or lateral instability prior to December 12, 1998 were not shown.

13.  Between December 12, 1998 and March 25, 2014, right knee arthritis with chondromalacia patella was manifested by at most slight lateral instability.

14.  Between December 12, 1998 and March 25, 2014, left knee arthritis with chondromalacia patella was manifested by at most slight lateral instability.

15.  From March 25, 2014, right knee arthritis with chondromalacia patella was manifested by severe recurrent subluxation and extension limited to at most 25 degrees; ankylosis was not shown.

16.  From March 25, 2014, left knee arthritis with chondromalacia patella was manifested by severe recurrent subluxation and extension limited to at most 30 degrees; ankylosis was not shown.

17.  Prior to October 28, 1997, the Veteran's service-connected hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; persistent bleeding, secondary anemia or fissures were not shown.

18.  From October 28, 1997, the evidence indicated the Veteran suffered from chronic hemorrhoids with fissures.


CONCLUSIONS OF LAW

1.  Resolving all doubt in the Veteran's favor, the criteria for service connection for a multi-symptom condition diagnosed as IBS have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).

2.  Resolving all doubt in the Veteran's favor, the criteria for service connection for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  Resolving all doubt in the Veteran's favor, the criteria for service connection for toxic optic neuropathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  Resolving all doubt in the Veteran's favor, the criteria for service connection for diabetic retinopathy have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014), 38 C.F.R. §§ 3.303, 3.310 (2016).

5.  Resolving all doubt in the Veteran's favor, tinnitus onset in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.   Prior to March 24, 2014, the criteria for an evaluation in excess of 30 percent for keratosis pilaris/folliculitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2002, 2016).

7.   Prior to March 24, 2014, the criteria for an evaluation in excess of 10 percent for tinea pedis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118; Diagnostic Codes 7806, 7813 (2002, 2016).

8.  Since March 24, 2014, the criteria for an evaluation in excess of 60 percent for tinea pedis with keratosis pilaris/folliculitis were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 2016).

9.  Prior to March 25, 2014, the criteria for an initial compensable rating for scar residuals of lipomas, abdomen, chest and back with status post excision were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2001, 2016).

10.  As of March 25, 2014, the criteria for a 30 percent rating, but no higher, for scar residuals of lipomas, abdomen, chest and back with status post excision were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2001, 2008, 2016).

11.  As of April 19, 1993, and throughout the appeal period, the criteria for a 10 percent rating, but no higher, for chondromalacia patella of the right knee with painful motion and limitation of flexion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40. 4.45. 4.59, 4.71a, Diagnostic Code 5260 (2016).

12.  As of April 19, 1993, and throughout the appeal period, the criteria for a 10 percent rating, but no higher, for chondromalacia patella of the left knee with painful motion and limitation of flexion were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40. 4.45. 4.59, 4.71a, Diagnostic Code 5260 (2016).

13.  Between December 12, 1998 and March 25, 2014, the criteria for a rating in excess of 10 percent for recurrent subluxation or lateral instability of the right knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5257 (2016).

14.  Between December 12, 1998 and March 25, 2014, the criteria for a rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5257 (2016).

15.  As of March 25, 2014, the criteria for a maximum schedular rating of 30 percent for severe recurrent subluxation of the right knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5257 (2016).

16.  As of March 25, 2014, the criteria for a maximum schedular rating of 30 percent for severe recurrent subluxation of the left knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5257 (2016).

17.  As of March 25, 2014, the criteria for a 30 percent rating, but no higher, for limitation of extension of the right knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5261 (2016).

18.  As of March 25, 2014, the criteria for a 40 percent rating, but no higher, for limitation of extension of the left knee were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5261 (2016

19.  Prior to October 28, 1997, the criteria for an initial compensable rating for hemorrhoids were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).

20.  As of October 28, 1997, the criteria for a 20 percent rating for hemorrhoids were met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

The Board is granting in full the service connection benefits sought on appeal that are decided herein.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and need not be discussed further.

The Veteran's claims for higher disability ratings stem from his disagreement following the grant of service connection.  Once service connection is granted, a claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and personnel records are on file, as are numerous post-service medical records and lengthy statements in support of claim.   The Veteran has repeatedly been asked to submit any relevant evidence he has and to identify records and their locations so that VA can obtain relevant records.  He has submitted medical records on multiple occasions and as a result his file is quite large.  VA has obtained all relevant records properly identified by the Veteran and the Board finds that further records development is not necessary.

In addition, the record contains medical opinions, to include Disability Benefits Questionnaires (DBQs) obtained in March 2014 from the Veteran's private physician that satisfied the directives of the Board's previous remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

This case has been made more difficult by evidence that the Veteran has been housebound and severely incapacitated, both physically and mentally, since at least 2005.  As explained by the Veteran's attorney representative in a January 2011 statement, the Veteran has been medically unable to report for examinations based on evidence from his doctors in 2005 indicating he was unable to move unassisted and in 2006 indicating he was under heavy sedation and lapsing in and out of consciousness.  The Board has remanded the claims in 2006, 2011 and 2013 in an attempt to afford the Veteran the necessary examinations and to attempt to obtain the evidence necessary to decide the claims based on the evidence of record.  VA has gone to great lengths to properly develop these claims.  The development, to include the assistance provided by the Veteran and his attorney, has resulted in as complete a record as is feasible at this juncture.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has    an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.      See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance   of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Service Connection Generally

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under section 3.310 of VA regulations, service connection may also be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Because the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  See DD-214 (award of Southwest Asia Service Medal with Bronze Star).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2021.  See 38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  See also 81 Fed. Reg. 71,382 (October 17, 2016) (rule extending the date by which a disability must manifest to a degree of 10 percent or more pursuant to 38 C.F.R. § 3.317).  For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.  A medically unexplained chronic multi-symptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (including IBS).  See 38 C.F.R. § 3.317.

	Service Connection for IBS

After review of the record and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that IBS has been present to a disabling degree within the applicable period following his Persian Gulf War service in the Southwest Asia theater, so as to warrant service connection for a medically unexplained chronic multi-symptom illness such as a functional gastrointestinal disorder, to include IBS.

Service connection was originally denied for an indigestion problem as there was no evidence of an underlying disease process in March 1992.  Upon examination in February 1993, it was noted the Veteran had complained of nausea and vomiting intermittently since 1987.  He reported a number of examinations were done and they were normal.  Recurrent gastritis was diagnosed.  In a January 1994 treatment record, a history of IBS and abdominal pain was noted.

The claim for entitlement to service connection for a gastrointestinal disorder manifested by indigestion or gastritis was remanded in June 1997 for an examination.

In July 1998, the Veteran underwent examinations of his stomach and rectum.  It was noted he had been hospitalized because of severe intestinal pain.  It was noted he had burning epigastric pain and vomited 6 times per month.  A diagnosis of IBS was rendered.  Upon examination for hemorrhoids, the examiner indicated his claimed symptomatology was suggestive of IBS.  In addition, a radiographic report showed the colon as slightly irritable and suggestive of IBS.

The Veteran's IBS qualifies as a chronic disability and he received a diagnosis of IBS during the applicable period in 38 C.F.R. § 3.317(a).  Therefore, any doubt can be resolved in his favor and the claim for service connection for IBS is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert, 1 Vet. App. at 55.

	Service Connection for Diabetes

After review of the record and affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's diabetes mellitus, type II was caused and/or aggravated by his service-connected heart condition.

Normal blood sugar readings were seen in treatment records dated in January 1999.  In March 1999, glucose concentration levels were high.  The record contains a diagnosis of diabetes in June 1999.  

In April 2012, following a remand by the Board in March 2011, an opinion was obtained based on review of the record in connection with the Veteran's claim for service connection for ischemic heart disease.  As part of his opinion, the examiner stated:

The symptoms of dyspnea, fatigue are noted in valvular heart patients who transit to the decompensated state and this was exhibited by the findings during [the Veteran's] cardiology clinic visit in 1999.  His DM and hypertension were diagnosed later as evidenced by the presence of chest pains in 1999 and the onset of MI in 2007.  The presence of other factors like his dyslipidemia, DM type 2 and hypertension all occurring after discharge are at least as likely as not related to his ischemic heart disease and HCVD. . . 

Following remand by the Board in September 2013, service connection for ischemic heart disease and HCVD with angina was granted as secondary to service-connected MVP.  An effective date of January 19, 1999 was assigned being the date of the Veteran's claim for service connection for a heart condition other than MVP.
In regard to service connection for diabetes, the VA examiner in April 2012 specifically opined that the Veteran's diabetes is as likely as not related to his ischemic heart disease and HCVD which are now service-connected.  There is no evidence in significant conflict with this opinion and it does not appear the opinion was made based on inaccurate facts following review of the record.  As such, entitlement to service connection for diabetes mellitus, type II, secondary to service-connected ischemic heart disease is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 55.

      Service Connection for an Eye Disorder, Other than Conjunctivitis

Service connection for an eye disorder, other than conjunctivitis, was originally denied in February 1994.  Subsequent to that denial, the Veteran underwent several examinations, to include a July 1998 examination following a Board remand in 1997, in which the extent of the Veteran's claimed loss of vision could not be explained.  

In a private treatment record dated in April 2000, it was noted the Veteran was seeking treatment for diabetes mellitus, type II and diabetic retinopathy.

In November 2000, the Veteran underwent another VA examination.  It was noted the Veteran's visual field could not be evaluated.  The pupils were slowly reactive to light.  Generalized vasoconstriction was noted on the left.  A dilated tortuous vein was noted on the right at the temporal and the nasal side had generalized vasoconstriction and one micro aneurysm, both eyes had slight pallor of the optic disc.  Besides conjunctivitis in both eyes, the examiner identified hypertensive retinopathy and diabetic retinopathy and suggested consideration of toxic optic neuropathy due to Ethambutol, a medication used to treat pulmonary tuberculosis.

In an October 2004 private treatment record, the Veteran's private physician, Dr. E., stated that the Veteran was prone to infection due to diabetes and loss of anti-immune system which could lead to blindness.  Dr. E. stated that on slit lamp examination severe chemosis was noted and bilateral 5/200 or worse vision loss was present with hypertensive retinopathy, severe diabetic retinopathy and toxic neuropathy.

In a March 2011 remand, the Board requested a medical opinion be obtained pertaining to chronic lung disabilities.  In March 2012, an examiner reviewed the record and noted the findings of toxic optic neuropathy due to pulmonary tuberculosis medications.  In an April 2012 rating decision, the RO granted service connection for pulmonary tuberculosis and assigned an effective date of September 2, 1991.
  
Upon review of the record, the Board finds that service connection for toxic optic neuropathy secondary to service-connected pulmonary tuberculosis and service connection for diabetic retinopathy secondary to now service-connected diabetes mellitus, type II are warranted.  There is no evidence in significant conflict with the opinion that toxic optic neuropathy is secondary to medication taken for the Veteran's service-connected pulmonary tuberculosis or that the Veteran has retinopathy due to his diabetes mellitus, type II.  As such, any doubt can be resolved in the Veteran's favor to grant service connection for those eye disabilities.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310; Gilbert, 1 Vet. App. at 55.

	Service Connection for Tinnitus

VA has established certain rules and presumptions for chronic diseases.  See 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).  With chronic diseases shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. § 3.303(b).  In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).

Here, the Veteran originally filed a claim for service connection for tinnitus in September 1991, less than a month after separation from service.  In March 1992, decision on the claim was deferred in order to seek a VA examination.  At an examination in August 1992, the Veteran reported constant bilateral tinnitus and indicated it had been present for the past seven to ten years.  He indicated he had been exposed to maintenance noise aboard ship while in dry dock.

At his hearing in January 1994, the Veteran described a buzzing that was getting louder and louder in his ears which he described as a ringing.  He indicated it started during service after coming out from overhaul in the yard where there was a lot of chipping and hammering.  In an April 1999 treatment record, the Veteran indicated he had experienced tinnitus since 1986.

After review of the evidence, the Board finds that service connection for tinnitus is warranted.   When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When claims involve a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  Here, the Board finds the Veteran's reports of the in-service onset of his tinnitus and its continuation thereafter are competent and credible.

Resolving all doubt in the Veteran's favor, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.309(a); Gilbert, 1 Vet. App. at 55.

	Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis  of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . "  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Ratings for Tinea Pedis & Keratosis Pilaris/Folliculitis 

Service connection was granted for keratosis pilaris/folliculitis in a March 1992 rating decision.  A noncompensable evaluation was assigned as there was no evidence of functional impairment due to the condition.  In a March 1994 rating decision, the RO increased the rating for keratosis to 10 percent disabling, effective March 25, 1992 when medical evidence indicated skin involvement over an extensive area.  In addition, the RO granted service connection for tinea pedis and assigned a noncompensable rating based on slight symptoms not demonstrating industrial impairment.

Thereafter, in a March 2001 rating decision, the rating for keratosis was increased to 30 percent, effective March 25, 1992 based on a finding of extensive lesions with itchiness. The rating for tinea pedis was increased to 10 percent, effective September 2, 1991, based on findings of scaling and pruritus involving both feet.  

The Veteran's tinea pedis is rated pursuant to Diagnostic Code (DC) 7813-7806 and his keratosis pilaris/folliculitis is rated pursuant to DC 7899-7806.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016).  DC 7813 indicates that dematophytosis, to include tinea pedis, should be rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806) depending upon the predominant disability.

The Board notes that the VA Rating Schedule that addresses skin disorders was amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Where the law or regulation changes after a claim has been filed or reopened but before the administrative process has been concluded, VA must decide which version is applicable unless Congress provided otherwise.  However, the effective date of a liberalizing law or VA issue may be no earlier than the date of the law or VA issue.  38 U.S.C.A. § 5110. 

Under the old regulations, Diagnostic Code 7806 provides for a 10 percent rating if there is exfoliation, exudation, or itching, if involving an exposed surface or an extensive area.  A 30 percent rating is warranted if there is exudation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating is warranted if there is ulceration, or extensive exfoliation or crusting, and systemic or nervous manifestations, or where the disorder is exceptionally repugnant. 

Under the current regulations, Diagnostic Code 7806 provides that a noncompensable rating is appropriate where there less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  A 10 percent rating is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12- month period.  A 60 percent evaluation is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period.  Symptoms are otherwise rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability. 

Given the nature of these disabilities, rating based on scars or disfigurement of the head, face, or neck is not appropriate.  The Board finds DC 7806 is the appropriate code for rating these disabilities.

Review of the record indicates the Veteran had a rash on his arms and back with pruritus and treatment with topical medications was not providing relief in September 1991.  In an April 1992 treatment record, dermatitis was noted with hyperpigmentation and wide spread distribution.  Additional evidence dated in 1992 indicated that for the past 25 years, the Veteran had a chronic persistent rash on his arms, trunk and legs with lesions that began as red bumps and/or small pimples.  The rash had been treated with numerous topical steroids but had not cleared.  The Veteran complained of intense itching and that he was unable to sleep.  Examination found diffuse erythematous papules, hyperpigmented macules and a few pustules on the trunk and extremities.  Diffuse scaling was noted on the plantar surfaces of the feet and toe webs. 

Private records dated in July 1996 indicated chronic eczematoid dermatitis with scaly lesions on the Veteran's arms, trunks and legs.  Hydrocortisone ointment and Minocin capsules were prescribed.  The Veteran sought treatment for keratosis and athletes foot in December 1996.  Benadryl and Triancinolone cream were prescribed.

In July 1998, the Veteran underwent a VA examination.  The veteran reported a 25 year history of generalized recurrent erythematous pruritic papules and scaling and pruritus of the feet.  Physical examination revealed erythematous, edematous, follicular papules and some pustular lesions of the arms, legs, and back.  There was scaling of the bilateral soles of the feet and mycorlysis of the toes.  There was no ulceration, exfoliation, or crusting and no associated systemic or nervous manifestations.  The diagnoses were funicular folliculitis, dermatophylase, tinea pedis, tinea unguim and chronic contact dermatitis.  Treatment with Nizoral Cream, an antifungal, and Terramycin, an antibiotic, was noted.

In June 1999, the Veteran sought treatment for itchiness all over - Nizoral Cream was noted as treatment.  In July 1999, treatment records indicated itching and persistent, chronic rashes causing difficulty sleeping.  It was noted that treatment was not leading to improvement.  In October 1999, the Veteran complained of itchiness on all parts of his body.  It was also noted the Veteran had whitish macular circular lesions on both feet in the dorsal area and a scaly lesion on the right big toe.

In August 2006, the Board determined that the evidence was insufficient for adjudication and remanded the claim for a VA examination.  Because of the Veteran's physical limitations, he has not attended any VA examinations since November 2000. 

Subsequent to denial by the Board in 2008 and remand of the claim by the Court in 2010, a review of the record was undertaken by a Dermatology Consultant in April 2012.  The doctor was asked to identify all symptoms and manifestations associated with the Veteran's service-connected dermatologic disabilities, to include keratosis pilaris/folliculitis and tinea pedis.  The doctor noted that the Veteran's currently described skin lesions reported by Dr. E. indicated infection by tinea pedis.  Another of the Veteran's private doctors, Dr. F., reported in January 2012 that there is ". . . symptomatic scaling . . . fissuring or maceration in the toe web spaces . . .  itching, burning, stinging of interdigital webs, palms and soles; deep vesicles . . . fungus is shown in the nail bed . . . Sole and heels show  . . . cracks with chronic inflammation, scaling and flaking and thickening and cracking  . . . nails are discoloration  . . . thickening and crumbling of the nail plate."  Regarding keratosis, Dr. F. (National Kidney and Transplant Institute Confinement Records/Physical Exams, Jan. 10, 2010 - Feb. 26, 2010) described "infected skin lesions to the ankle tendon to the abdominal area . . .  watery skin appearance and pus cells pass through the skin."  Dr. E. stated: "psoriasis has proliferated all over the anatomical body, scalp and pus water discharge see . . .  open wound."  The doctor found that this symptomatology was at least as likely as not due to the Veteran's keratosis pilaris/folliculitis.  

In the September 2013 remand, the Board found that the medical opinions obtained regarding keratosis and tinea pedis did not contain information in conformity with the rating criteria so as to allow application of the appreciate diagnostic codes in rating each disability.  The Board recognized that the RO realized this and had indicated that a separate development letter would be sent to the Veteran requesting specific information from his private physicians.  Such letter was not sent and accordingly, the Board remanded the claims.  

In March 2014, the Veteran submitted a DBQ regarding the skin filled out by Dr. E., his private physician.  Dr. E. diagnosed contact dermatitis, seborrheic dermatitis, psoriasis and alopecia that he noted to have been present from 1991 to the present.  He noted that in 2014 aggravating factors were diabetes and allergic reactions.  It was indicated that the conditions were resistant to topical treatment.  Treatment with systemic corticosteroids on a constant or near-constant basis was noted, along with treatment with antihistamines, topical corticosteroids and other oral and topical medications.  Dermatitis, eczema and infections of the skin were noted to cover 20 to 40 percent of the Veteran's body and 5 to 20 percent of exposed areas.  Psoriasis was noted to cover 40 percent of the Veteran's total body area and 5 to 20 percent of exposed areas.  Dr. E. indicated inflammation of the skin, itching, dry scalp patches, ulceration, bleeding upon scratching, easy bruising, manifestation of dry, cracked skin that bleeds, itches and burns.  These were noted in various locations, to include groin, back, buttocks, hands, legs and feet.  

The Board notes that the Veteran is in receipt of a 30 percent evaluation for keratosis pilaris/folliculitis from March 25, 1992 to March 25, 2014.  Such an evaluation contemplates constant exudation or itching, extensive lesions, or marked disfigurement under the old criteria.  Under the new criteria, which the Board notes can only be applied the effective date of the regulatory amendment in 2002 forward, the 30 percent evaluation contemplates that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  In order to warrant a higher evaluation, the evidence must demonstrate ulceration, or extensive exfoliation or crusting, and systemic or nervous manifestations, or that the disorder is exceptionally repugnant under the old criteria; or that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or that constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the previous 12-month period under the current criteria. 

The evidence of record does not indicate the presence of ulceration, exfoliation, or crusting, and no associated systemic or nervous manifestations.  There is evidence of eczematous patches, and other folliculitis of a more wide spread distribution. However, the total percentage of the veteran's skin that is involved is not clear prior to March 25, 2014. As the evidence shows no ulceration, exfoliation, or crusting, and no associated systemic or nervous manifestations, and does not address the total percentage of involvement, the Board must conclude that an evaluation exceeding 30 percent for keratosis pilaris/folliculitis is not warranted prior to March 25, 2014. 

With respect to the Veteran's tinea pedis, an evaluation higher than 10 percent requires the presence of constant exudation or itching, extensive lesions, or marked disfigurement under the former criteria and 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or that systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12- month period under the current criteria. The record prior to March 25, 2014 indicates chronic tinea pedis, with bilateral scaling of the soles of the feet and mycorlysis of the toes, along discoloration of the toe nails that has not been shown to be due to tinea pedis (athlete's foot). There is otherwise no evidence pertaining to the disability prior to submission of the March 2014 DBQ.  As such, the Board finds that the criteria for a rating in excess of 10 percent prior to March 25, 2014 were not met.  The Board further notes that 30 and 10 percent ratings have been assigned under DC 7806 prior to March 25, 2014 and there may be an issue of pyramiding.  38 C.F.R. § 4.14 (2016).  However, the issue before the Board is whether higher ratings for the skin disorders are warranted; the Board finds they are not and the assigned ratings adequately compensate the Veteran for the disability during this period.     

As of March 25, 2014, the evidence supported entitlement to a 60 percent rating based on 40 percent of the entire body being affected and the requirement of using constant or near-constant systemic therapy such as corticosteroids for treatment.  This is the highest rating available under the current version of DC 7806 and higher than the highest rating available under the former version of that code.  See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002, 2016).  The Board finds no other diagnostic code which would allow for a higher rating in this case.    

Based on the foregoing, the Board finds that the preponderance of the evidence is against assignment of increased ratings for keratosis pilaris/folliculitis or tinea pedis.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

      Ratings for Lipomas

The Veteran seeks a compensable rating prior to March 25, 2014 and in excess of 10 percent thereafter.

Service connection was granted for lipomas of the abdomen, chest and back in a March 1992 rating decision.  A noncompensable evaluation was assigned as there was no evidence of functional impairment due to the condition.  The lipomas were removed in June 1992.  The Veteran sought follow up treatment in July 1992 for swelling, pain and pus.   There was no evidence of infection.  

In a July 2002 supplemental statement of the case, the noncompensable rating for the excised lipomas was continued because the record did not show tenderness or functional impairment as a result of the surgical scars.

Subsequent to decision by the Board in 2008 and remand of the claim by the Court in 2010, a review of the record was undertaken by a Dermatology Consultant in April 2012.  The doctor was asked to identify all symptoms and manifestations associated with the Veteran's service-connected dermatologic disabilities, to include lipomas of the abdomen, chest and back.  No comment was provided by attending physicians on the lipomas; however, the doctor indicated that the fact that the lipomas were not noted, did not mean they are not physically present.

Following a remand in September 2013, the Veteran submitted a DBQ regarding scars from Dr. E., his private physician.  A deep non-linear scar on the abdomen was noted to be 4 cm x 2 cm.  Two linear scars on the back area and buttocks were noted that were 2 cm and 3 cm in length.  Dr. E. also noted a 2 cm x 1 cm scar on the Veteran's chest.  Hyperpigmentation and abnormal texture of the scars were present.  Dr. E. noted that the abdominal area lesion had been manifesting severe pain, along with a sensation of burning and itching.  In the section regarding scars of the trunk and extremities, Dr. E. recorded the Veteran had 3 scars that were painful and unstable.  

As the scars at issue do not involve the head, face, or neck, the diagnostic codes for such scars are not applicable.  

As noted, the VA Rating Schedule that addresses skin disorders and scars was amended, effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).   

Under the previous rating criteria for scars, a 10 percent rating may be assigned for a scar that is superficial, poorly nourished, and with repeated ulcerations or for a scar that is superficial and tender or painful on objective demonstration, under DCs 7803 or 7804, respectively.  Under DCs 7801 and 7802 burn scars of a requisite size warrant a compensable evaluation, although the scars at issue here are not burn scars and do not meet the requisite size (areas exceeding 38.7 sq. cm.).  In addition, a scar may be evaluated based on limitation of function of the affected part under DC 7805.  38 C.F.R. § 4.118 (2002).

Under the revised criteria, scars not of the head, face, or neck could be assigned a compensable rating based on size if they were at least 39 sq. cm. for a deep scar and 929 sq. cm. for a superficial scar not causing limitation of motion.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2008).  A 10 percent rating could also be assigned for a painful or unstable scar.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2008).  Scars could also be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The skin regulations were amended again, effective October 23, 2008.  See 73 Fed. Reg. 54708 (2008).  Following revision in 2008, DC 7801 provides ratings for scars, other than the head, face, or neck, which are deep and nonlinear. 38 C.F.R. § 4.118, DC 7801 (2016).  Such scars in an area or areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent disabling.  Id.  Scars in an area or areas exceeding 12 square inches (77 sq. cm.) are rated 20 percent disabling.  Id.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) are rated 30 percent disabling.  Id.  Scars in an area or areas exceeding 144 square inches (929 sq.cm.) are rated 40 percent disabling.  Id.  

DC 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  Per Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Per note (2) if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity, which are then combined into one rating under DC 7802.  38 C.F.R. § 4.118 (2016).

DC 7804, rates scars which are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  One or two scars that are unstable or painful on examination warrant a 10 percent rating.  Id.  A 20 percent rating requires three or four scars that are unstable or painful.  Id.  A 30 percent rating requires five or more scars that are unstable or painful.  Id.  Per Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.  Per Note (2), if one or more scars are both unstable and painful 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id.  

DC 7805 provides that other effects of scars, note considered under Diagnostic Codes 7800-7804, are to be rated under another appropriate diagnostic code. 38 C.F.R. § 4.118, DC 7805 (2016).
Prior to March 25, 2014, although there was pain following excision of the lipomas in 1992, the Board finds that entitlement to a compensable rating was not shown because the evidence did not indicate the presence of painful or unstable scars or scars that were large enough to warrant a compensable rating prior to the submission of Dr. E.'s DBQ in March 2014.

As of March 25, 2014, the evidence supports the grant of a 30 percent rating, but no higher, pursuant to DC 7804 for three scars that are both unstable and painful.  Given the size of the Veteran's lipomas, DCs 7801 and 7802 would not, at any time, result in a compensable rating.  In addition, the Board has considered whether a higher rating is warranted under DC 7805.  However, there is no evidence that the Veteran's lipomas result in any disabling effects not considered by DC 7800-7804.  Other than pain and tenderness, the evidence does not demonstrate that the Veteran's post-excision lipomas result in any disabling effects.  Therefore, DC 7805 is not applicable.  The Board acknowledges Dr. E's notation of a benign cyst on the Veteran's abdominal region that causes him pain when sitting, getting up or lying down along with complaints of localized pain, a burning sensation and stiffness of motion.  The evidence does not support a finding that the Veteran's lipomas or scars are causing these manifestations.

Resolving all doubt in favor of the Veteran, the Board will grant a 30 percent rating, but no higher, for lipomas of the abdomen, chest and back, effective March 25, 2014.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.

	Ratings for Hemorrhoids

The Veteran seeks a compensable rating prior to January 15, 2012 and a rating in excess of 20 percent thereafter for his service-connected hemorrhoids.

Hemorrhoids are evaluated pursuant to 38 C.F.R. § 4.114, DC 7336.  Under that DC, a noncompensable evaluation is for assignment for mild or moderate external or internal hemorrhoids.  A 10 percent evaluation is for assignment for external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent evaluation is warranted for internal or external hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

Service connection for hemorrhoids was granted in a March 1992 rating decision.  Medical history showed the Veteran first noted hemorrhoids in 1967 that had never been operated on and he had slight external hemorrhoids at that time.  A noncompensable rating was assigned.

In January 1994, the Veteran testified at a hearing at the RO.  He indicated he desired an increased rating for his hemorrhoids on account of itching, swelling and bleeding.  The Veteran indicated being prescribed Anusol suppositories and soaking in a hot bath for hours a day.  He indicated a belief that he had both internal and external hemorrhoids and the external one was "splintered."

A record from Dr. J.O. summarizing his treatment of the Veteran between 1994 and 1999 indicated treatment for chronic hemorrhoids with anal fissure on October 28, 1997.

In July 1998, the Veteran underwent a VA examination.  Hemoglobin was noted as normal at 17.1.  Sphincter tone was tight, although the Veteran indicated having occasional fecal incontinence and blood streaked stools six times per month.  It was noted the Veteran was uncooperative on examination complaining of severe discomfort and pain.  No mass was palpated and no blood seen on fingers.  Internal hemorrhoids were identified.

In February 1999, rectal examination by Dr. E. indicated acute hemorrhoids and an enlarged prostate.  On May 11, 1999, Dr. E. noted that the Veteran was experiencing painful defecation and he had an anal fissure.  Chronic hemorrhoids were assessed.  On August 16, 1999, the Veteran sought treatment for painful rectal bleeding.  Dr. E. noted "severe bleeding, thrombosed, producing extreme pain and chronic constipation."  Hemorrhoids were noted, along with swelling bulges about the anus.  

Thereafter, specifics regarding hemorrhoids are absent from the record prior to records from Dr. F. dated in January 2012 indicating hemorrhoids with remarkable bleeding around the anus area causing a loss of blood resulting in anemia.   In March 2014, following the Board's September 2013 remand, the Veteran submitted a March 2014 DBQ filed out by Dr. E, his private physician.  Dr. E. indicated the Veteran had mild or moderate internal and reducible external hemorrhoids.  In addition, an anal fistula was noted that was causing constant slight leakage.  Renal stricture was also noted with great reduction of lumen.  It was indicated leakage necessitated the wearing of a pad.  Renal prolapse was noted to be mild with slight or occasional moderate leakage and the Veteran reportedly had anemia and low hemoglobin.

The record reflects that the Veteran has recurrent, chronic hemorrhoids.  An anal fissure was noted as early as October 28, 1997.  Resolving doubt in the Veteran's favor, the Board finds it reasonable to award a 20 percent rating for hemorrhoids effective October 28, 1997 based on evidence of an anal fissure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 55.  This is the highest rating available under DC 7336, and the Board finds no other applicable diagnostic code upon which a higher rating could be granted.  Hemorrhoids that were large or thrombotic, irreducible, with excessive redundant tissue with frequent recurrences are not shown prior to October 28, 1997, nor were anal fissures or persistent bleeding with anemia.  As such, a compensable rating is not warranted prior to October 28, 1997.  

      Ratings for the Bilateral Knees

The Veteran seeks a compensable rating prior to December 12, 1998 and in excess of 10 percent thereafter for his service-connected bilateral knee disabilities.

Disability of the musculoskeletal system is primarily the inability, due to damage      or inflammation in parts of the system, to perform normal working movements of    the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints    and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Knee disabilities are rated under DCs 5256 to 5263.  DC 5256 relates to ankylosis of the knee.  DC 5257 considers slight, moderate and severe recurrent subluxation or lateral instability.  DC 5258 provides a rating for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  DC 5259 provides a rating for symptomatic removal of semilunar cartilage.  DCs 5260 and 5261 consider limitation of flexion and extension of the leg.  DC 5262 addresses impairment of the tibia and fibula.  DC 5263 allows a rating for genu recurvatum.  38 C.F.R. § 4.71a.  

The record here does not indicate ankylosis, malunion or nonunion of the tibia or fibula or genu recurvatum. As such, DCs 5256, 5262, and 5263 are not for application.

Pursuant to the rating schedule, an evaluation of 10 percent is warranted if the record shows recurrent subluxation or lateral instability of the knee which is slight, symptomatic removal of semilunar cartilage, or for flexion limited to 45 degrees or extension limited to 10 degrees.  See DCs 5257, 5259, 5260, 5261.  A higher evaluation of 20 percent is not warranted unless there is evidence of moderate subluxation or lateral instability of the knee or flexion limited to 30 degrees or extension limited to 15 degrees; or, there is cartilage, semilunar, dislocated with frequent episodes of "locking," pain and effusion to the joint.  See DCs 5257, 5258, 5260, 5261.  A higher evaluation of 30 percent is not warranted unless there is severe recurrent subluxation or lateral instability, or for flexion limited to 15 degrees or extension limited to 20 degrees.  See DCs 5257, 5260, 5261.  Under DC 5260, an evaluation of 40 percent is warranted for extension limited to 30 degrees and an evaluation of 50 percent is warranted for extension limited to 45 degrees. 

The words "slight," "moderate," "severe," and "marked" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Also relevant to this appeal is DC 5003 which provides the rating criteria for degenerative arthritis.  It calls for establishment by X-ray findings.  Rating is to be made on the basis of limitation of motion under the appropriate Diagnostic Code(s) for the specific joint(s) involved.  If this results in a noncompensable rating, a 10 percent rating is assigned for each major joint or group of minor joints affected by limitation of motion.  Such limitation must be objectively confirmation by findings such as swelling, spasm, or painful motion.  Absent any limited motion, involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating.  The same with occasional incapacitating exacerbations warrants a 20 percent rating.  38 C.F.R. § 4.71a.  see also Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).   Moreover, 38 C.F.R. § 4.59  provides that "[i]t is the intention to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint." This section applies whether or not the claimant has been diagnosed with arthritis.

VA's Office of General Counsel has stated that when a knee disability is already rated under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis and limitation of motion severe enough to warrant a zero percent rating under DC 5260 or DC 5261, a separate rating is available under DC 5003 or DC 5010 (for arthritis, due to trauma). VAOPGCPREC 23-97, VAOPGCPREC 9-98.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

In a September 1991 statement, the Veteran noted persistent pain in his knees.  In October 1991, he underwent a VA examination.  He indicated pain in his knees when kneeling, squatting and climbing stairs.  The Veteran walked without a limp and range of motion was full.  Slight crepitus was noted on patellar compression with knee flexion.  There was no effusion, soft tissue swelling or instability noted in the knees.  An x-ray of the knees showed narrowing of both patellofemoral compartments compatible with chondromalacia patella.  No significant degenerative changes were noted.  

Service connection for bilateral chondromalacia was granted in March 1992.  The Veteran did not immediately appeal the initial noncompensable rating assigned, although he did file a notice of disagreement regarding other issues denied in the March 1992 rating decision.

In April 1993, the Veteran filed a statement requesting an increased rating for his knees.

At his hearing at the RO in January 1994, the Veteran complained of swelling in his knees.  He indicated he had gone to the doctors numerous times for pain medication and that he could hardly climb stairs.  He was taking Motrin for swelling and pain.  He estimated he had been to the doctor seven to ten times since separation from service on account of his knees.  He reported that the left was worse than the right and that he had fallen two or three times due to pain in his knees and losing his balance.  He stated that he was using the cane on account of both his ankle and knee, but mostly for the ankle.

In June 1996, private records indicated treatment for painful swelling of both knees attributed to rheumatoid arthritis.   VA examination in July 1998 showed osteoarthritis of the sacroiliac joints.  In November 1998, the Veteran indicated on and off painful swelling in his bilateral knees.  Chronic rheumatoid arthritis was identified.  A knee x-ray dated in December 1998 showed destructive lesion and tissue swelling around the knees with osteophytes seen.   The Veteran filed a claim for rheumatoid arthritis of the knees received December 12, 1998.  

In January 1999, the Veteran's private doctor noted degeneration and progressive destruction of articular and periarticular structures around the bilateral knees.  X-ray of the knees showed rheumatoid arthritis, osteoarthritis and traumatic arthritis.  In October 1999, the knees were noted to be tender.  In February 2000, it was noted the Veteran had immobility in his knees and hips and needed a motorized wheelchair.

In November 2000, the Veteran underwent an examination of his joints.  The Veteran complained of painful knee joints associated with weakness.  It was noted the knees also manifested swelling, heat and redness on and off.  He claimed to have stiffness and locking associated with cramping like pain.  The Veteran indicated having daily flare-ups with pain lasting for 4 hours.  Medications resolved the pain slightly, but the Veteran indicated he could not walk and was confined to bed during the flare-ups.  He was using a cane.  No swelling was noted on examination.  Slight movement of both knees elicited severe pain; however, the Veteran was able to walk using a cane.  His gait was slow, although no limping or foot drop was noted.  He was able to sit on a chair with his knees bent to 90 degrees.  Range of motion testing indicated flexion to 40 degrees with pain on the left and flexion to 35 degrees on the right.  Extension was full without pain.

Records specifically regarding the Veteran's knees are scant between 2000 and 2012, although the claims file contains many statements from the Veteran's private treatment providers regarding the declining state of his health that rendered him unable to attend VA examinations.  After the Board remanded the claim to obtain an opinion as to whether rheumatoid and degenerative osteoarthritis disabilities of both knees were related to service, a VA examiner reviewed the claims file in April 2012 and determined there was a causal relationship between the Veteran's service-connected chondromalacia patella and his bilateral knee osteoarthritis.  Thereafter, the RO granted service connection for arthritis of the knees, effective the date of the Veteran's claim, December 12, 1998.

In September 2013, the Board remanded the claim to attempt to determine the current severity of the Veteran's bilateral knee condition.  Following the remand, although the Veteran was unable to attend a VA examination and an in-home examination could not be provided, the Veteran provided a DBQ filled out by Dr. E., his private physician dated March 25, 2014.  Right knee flexion was to 40 degrees with objective evidence of painful motion beginning at 35 degrees.  Right knee extension was to 25 degrees with objective evidence of painful motion beginning at 20 degrees.  Left knee flexion was to 35 degrees with objective evidence of painful motion beginning at 30 degrees.  Left knee extension was to 30 degrees with evidence of painful motion beginning at 25 degrees.  Dr. E. indicated the Veteran had episodes of inflammation of the joint and swelling and stiffness.  Locking pain, tenderness and warmth was noted in the surrounding area.  Dr. E. noted functional loss in the knees, to include weakened movement and excess fatigability on the right.  He noted incoordination, pain on movement, swelling, deformity, atrophy of disuse and instability of station bilaterally.  Dr. E. also noted instability and severe recurrent patellar subluxation/dislocation.  Frequent episodes of joint "locking" and pain was noted bilaterally with frequent episodes of joint effusion on the right. It was noted the Veteran used a wheelchair, crutches, cane and a walker because of chondromalacia, rheumatoid arthritis and gout in his knees.  

Based on review of the record and the applicable regulations, prior to December 12, 1998, the Board finds that entitlement to 10 percent ratings for the Veteran's knee disabilities can be granted pursuant to 38 C.F.R. § 4.59 for a non-arthritis joint disability with pain, effective April 19, 1993, the date the Veteran initially sought an increased rating for his knee disabilities.  38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1 together provide that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  The Veteran's chondromalacia patella in both knees was noted to be painful on multiple occasions in the record prior to diagnosis of arthritis in 1998; hence, the Board will resolve any doubt in his favor and grant the minimum compensable 10 percent ratings for each knee under DC 5260 for limitation of flexion.

The Board finds that a 10 percent rating under DC 5260 is supported throughout the appeal period for each knee.  The flexion measurements at the November 2000 VA examination and those recorded by Dr. E. in the March 2014 DBQ support a 10 percent rating, and no higher, for limitation of flexion.

Beginning effective December 12, 1998, the Veteran was assigned 10 percent ratings for instability in each knee pursuant to DC 5257.  The Board finds that an increased rating of 30 percent under DC 5257 is supported by the record as of March 25, 2014, when severe subluxation in each knee was noted by Dr. E. on the DBQ.  Prior to that, the evidence did not demonstrate subluxation or instability that was more than slight.  As such, the Board will grant an increase to 30 percent under DC 5257 for each knee effective March 25, 2014 but no earlier. 

Based on the March 25, 2014 DBQ, extension was limited to 25 degrees on the right and 30 degrees on the left.  Pursuant to DC 5261, such measurements establish entitlement to a 30 percent rating, but no higher, for the right knee and a 40 percent rating, but no higher, for the left knee.  Prior to March 25, 2014, extension measurements that would enable the Board to provide a rating pursuant to DC 5261 are absent from the record.  The November 2000 VA examination report shows extension was full at that time.

The Board notes evidence on the March 25, 2014 DBQ of joint "locking" and pain bilaterally with frequent episodes of joint effusion on the right which might justify a rating under DC 5258.  However, in this case a separate rating under DC 5258 would constitute impermissible pyramiding which is to be avoided.  For each knee during this period the Veteran is assigned ratings for limitation of flexion, limitation of extension, and other impairment of the knee.  These ratings include the symptoms resulting from any semilunar cartilage condition.  Therefore, a fourth rating for each knee is not warranted under the circumstances of this case.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

In reaching these conclusions, all applicable statutory and regulatory provisions have been considered, including 38 C.F.R. §§ 4.40 and 4.59 as well as the holdings in DeLuca, 8 Vet. App. at 202, regarding functional impairment attributable to pain weakness, fatigability or incoordination, and Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016) (holding that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  The Board accepts that the Veteran has experienced functional impairment and pain in his knees.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion (or total lack thereof, as evidenced by ankylosis) nor the functional equivalent of symptomatology required to warrant the next higher evaluations for the period considered.  As noted earlier, the Veteran's situation has resulted in an inability for him to be examined by VA.  In this case, range of motion testing in active and passive motion and with weight bearing is simply not feasible.  Reasonable efforts have been made to comply with the controlling legal precedent, to include consideration of the evidence submitted by the Veteran's private medical practitioners.  Of note, the Veteran is rated as 100 percent disabled and has been receiving special monthly compensation since December 2011.  

In summary, by way of this decision, the Veteran will be receiving a 10 percent rating for each knee under DC 5260 effective April 19, 1993.  Effective December 12, 1998, the 10 percent ratings for each knee under DC 5257 will remain unchanged and are separate from the 10 percent ratings under DC 5260.  Effective March 25, 2014, the ratings under DC 5257 are increased to 30 percent.  In addition, effective March 25, 2014, a 30 percent rating shall be assigned under DC 5261 for the left knee and a 40 percent rating shall be assigned under DC 5261 for the right knee.  

The benefit of the doubt doctrine has been thoroughly considered in adjudicating the ratings assigned for the Veteran's service-connected knee disabilities.  38  U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

	Other Considerations

The Board has also considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extraschedular disability ratings.  However, in this case, the Board finds that the record does not show that the Veteran's service-connected disabilities are so exceptional or unusual as to warrant assignment of disability ratings higher than the percentages assigned on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2016).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The Board recognizes that for many years the Veteran's overall health has rendered him unable to attend VA examinations and evidence suggests he is confined to his home.  However, based on the evidence, the Board does not find that the schedular evaluations are inadequate or fail to compensate for the symptomatology shown to be caused by the service-connected disabilities addressed in this decision, to include keratosis pilaris/folliculitis, tinea pedis, lipomas, hemorrhoids or disability of the bilateral knees.   Here, the Board has carefully considered the benefit of the doubt doctrine in light of the Veteran's overall state of health and finds that the diagnostic criteria reasonably describe his disability level and symptomatology for each disability considered, as addressed in detail above.  Neither the Veteran nor his attorney has identified any symptoms not fully contemplated by the rating criteria that would suggest an unusual or exceptional disability picture.  The Veteran has significant disability as recognized by the ratings assigned.  The level of disability is commensurate with the disability ratings and does not represent an exceptional situation compared to a veteran with similar ratings.  As such, the Board finds that the schedular evaluations are adequate and no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Court in Yancy v. McDonald, 27 Vet. App. 484, 495 (2016), subsequently held that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Neither scenario applies to the instant case.  


ORDER

Service connection for IBS is granted.

Service connection for diabetes mellitus, type II, is granted.

Service connection for toxic optic neuropathy is granted.

Service connection for diabetic retinopathy is granted.

Service connection for tinnitus is granted.

Prior to March 24, 2014, an evaluation in excess of 30 percent for keratosis pilaris/folliculitis is denied.  

Prior to March 24, 2014, an evaluation in excess of 10 percent for tinea pedis is denied.

Since March 24, 2015, an evaluation in excess of 60 percent for tinea pedis with keratosis pilaris/folliculitis is denied.  

Prior to March 25, 2014, the criteria for a compensable rating for lipomas, abdomen, chest and back, status post excision is denied.

Effective March 25, 2014, a 30 percent rating, but no higher, for lipomas, abdomen, chest and back, status post excision is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective April 19, 1993, a 10 percent rating, but no higher, for pain causing limitation of flexion from the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective April 19, 1993, a 10 percent rating, but no higher, for pain causing limitation of flexion from the Veteran's service-connected left knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Between December 12, 1998 and March 25, 2014, a rating higher than 10 percent for subluxation from the Veteran's service-connected right knee disability is denied.

Between December 12, 1998 and March 25, 2014, a rating higher than 10 percent for subluxation from the Veteran's service-connected left knee disability is denied.

Effective March 25, 2014, a 30 percent rating, but no higher, for severe subluxation from the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective March 25, 2014, a 30 percent rating, but no higher, for severe subluxation from the Veteran's service-connected left knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective March 25, 2014, a 30 percent rating, but no higher, for limitation of extension from the Veteran's service-connected right knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Effective March 25, 2014, a 40 percent rating, but no higher, for limitation of extension from the Veteran's service-connected left knee disability is granted, subject to the laws and regulations governing the payment of VA compensation.

Prior to October 28, 1997, an initial compensable rating for hemorrhoids is denied.

Effective October 28, 1997, a 20 percent rating, but no higher, for hemorrhoids is granted, subject to the laws and regulations governing the payment of VA compensation.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review on the remaining issues.

	Service Connection for Bilateral Hearing Loss

In regard to the Veteran's claim for service connection for hearing loss, the Board denied the claim in August 2008.  Thereafter, in February 2010, that decision was vacated and remanded by the United States Court of Appeals for Veterans Claims (Court).  The Court noted the Veteran's assertion that the Board failed to account for favorable evidence, including lay statements that he was exposed to loud noises in service and a July 14, 1998 VA examination report which included an audiogram indicating hearing loss of 90 decibels or higher at all frequencies.

In March 2011, the Board noted multiple VA examinations regarding the Veteran's hearing loss disability, some of which indicated there was non-compliance with the test procedures indicating an attempt to exaggerate hearing loss, while others indicated there was mild to moderate or profound sensorineural hearing loss.  The Board sought an opinion from a specialist who, after reviewing the examination reports and other relevant evidence, would offer an opinion regarding whether the Veteran had a bilateral hearing loss disability and, if so, whether it is related to noise exposure during service.

In January 2012, a record review was conducted given that the Veteran was physically unable to attend a VA examination.  The examiner indicated that an opinion regarding the Veteran's hearing loss could not be rendered without resorting to speculation because after reviewing the medical records and claims file of the Veteran, he was "unable to locate any audiogram/hearing test (in service or as a civilian)."

In the September 2013 remand, the Board determined it was unclear if the January 2012 examiner had complete access to the claims file.  Notably, a March 1984 record showed a scarred tympanic membrane and that the Veteran complained of hearing loss in service in May 1991. An audiogram dated in July 1991 showed normal hearing for VA purposes through 4,000 cycles, but did indicate severe loss at 6,000 to 8,000 cycles.   The Board recognizes that results from VA examinations in November and December 1991 and August 1992 were found to be invalid.  In addition, the Veteran had no response to puretone or speech signals in November 2000 and ABR test results suggested serviceable hearing on both ears with possibly mild to moderate senseoneural loss. The abnormal study was suggestive of a retrocochlear problem on the right.  

In September 2013, the Board noted that prior VA examiners, to include in July 1998 and November 2000, failed to render an etiology opinion.  The Board noted an opinion from the Veteran's private physician in January 2011 that his hearing loss was due to infections in service from water getting in his ears, but it was unclear if the provider actually examined the Veteran's hearing or reviewed the claims file in rendering the opinion.  The Board remanded the claim for a direct service connection opinion and asked the RO to consider an in-home examination for the Veteran.  In the case that an in-home examination was not possible, the Board directed the RO to request an appropriate medical opinion based on a complete review of the record.

Upon review of the claims file following the September 2013 remand, there is no indication that the RO sought an additional VA opinion or addendum opinion based on a more thorough review of the evidence.  The May 2014 supplemental statement of the case refers to the January 2012 opinion which was found inadequate by the Board.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

	Service Connection for Bell's Palsy

In regard to the Veteran's claim for service connection for Bell's palsy, a May 1997 private medical report documents the condition.  Following a remand in March 2011, the RO sought an etiology opinion.  In March 2012, an examiner indicated that the Veteran's 7 volume claims folder was reviewed and noted; however, the examiner relied on an absence of any documentation of Bell's palsy in the claims file as rationale for the opinion that the disorder was less likely as not incurred in or caused by service.  In the September 2013, the Board noted that the examiner had relied on an inaccurate factual premise given the May 1997 treatment record and also noted a January 2012 private medical record that attributed Bell's palsy to the Veteran's service-connected mitral valve prolapse.  The Board remanded the claim for direct and secondary service connection opinions.

Following the September 2013 remand, the Veteran submitted a DBQ regarding his cranial nerves filled out by Dr. E., his private physician.  The DBQ showed diagnoses of facial nerve paralysis and Bell's palsy.  It was noted that since 1991, facial parenthesis, a feeling of numbness, a tingling sensation, and lack of coordination brought about damage to the trigeminal nerve.  It was noted the condition was aggravated by other medical conditions.  The DBQ indicated moderate to severe damage to all the listed cranial nerves. No medical opinion was offered as to whether it was at least as likely as not that the disorder is related to service or caused or aggravated by a service-connected disability.  In the May 2014 supplemental statement of the case, the RO relied on the March 2012 VA medical opinion to continue denial of the claim.

The Board finds that the duty to assist the Veteran has not been satisfied.  In September 2013, the Board directed the RO to seek additional opinions regarding direct and secondary service connection.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded.  Stegall v. West, 11 Vet. App. 268 (1998).

	Service connection for an Acquired Psychiatric Disorder, to include PTSD

As noted in the introduction, the Board has expanded the claim for service connection for PTSD, pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), to include any currently diagnosed acquired psychiatric disorder.

A VA outpatient record dated in April 1993 indicates diagnosis of depression NOS and sub-diagnostic PTSD.  The treatment provider noted traits of paranoia/persecution and suggested anti-depressants and pain management.  The Veteran indicated he had a Master's Degree in Theology and was ordained.  He indicated being used as a pastoral counsel while in the Persian Gulf theater for six months.  He indicated enemy planes assaulted his ship approximately 6 to 7 times.  He reported flashbacks of those plane attacks and difficulty going to sleep.  He indicated having witnessed two shipmates he counseled attempt suicide.  He noted no history of nervousness until his tour in the Persian Gulf.

Other evidence of record indicates treatment in March 1994.  At that time, the Veteran was markedly depressed, tense and tearful when examined.

In a statement dated in 2000, Dr. E., the Veteran's private physician, expressed his opinion that the Veteran had PTSD which should be service-connected given evidence of combat service and that the Veteran continued to exhibit psychiatric symptomatology.  He repeated this opinion numerous times writing in great detail of significant psychiatric symptoms he argued were caused by the Veteran's service in the Persian Gulf, to include suicidal tendencies, panic attacks, psychoses, manic depression, schizophrenia, nightmares and an inability to maintain steady employment.   See November 2, 2005 Statement in Support of Claim.  Reportedly, the Veteran "was nervous wreck, mentally unstable, tired, weak, fragile, bedridden, has severe migraine headache, extreme fear, confusion, hatred, anger and violence."  Id.

The Veteran's personnel records indicate he was a cook and that in "the combat environment of operation desert storm, he provided full service to [U.S.S.] Ranger's crew 24 hours a day to match continuous combat operations."  See Enlisted Performance Evaluation Report for June 29, 1990 to April 30, 1991.  It was noted he served 94 days in a combat zone and that his achievements were significant "considering 75 percent of [U.S.S.] Ranger's mess decks were used as bomb assembly areas for combat sorties."  Id.

Following remand in March 2011, the RO considered the Veteran's combat service, but continued denial of the claim because the evidence did not contain a diagnosis of PTSD that met all the diagnostic criteria as set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM).  

In September 2013, the Board remanded the claim for an examination or, in the alternative, opinions from a qualified medical professional regarding whether the Veteran has a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125, or any other psychiatric disorders, that are related to service.  The Board noted a January 2012 private treatment record in which other psychiatric disorders, to include psychosis, manic depressive disorder, and a condition manifested by a nervous breakdown with insomnia were diagnosed.

In March 2014, the Veteran submitted a DBQ from Dr. E., his private physician, showing diagnoses of PTSD, bipolar affected disorder with severe depression, and acute schizophrenia.  Dr. E. noted the Veteran had flashbacks of war and he had reportedly experienced such symptomatology since separation from service in 1991.  

In the May 2014 supplemental statement of the case, the RO denied the claim finding that Dr. E. was not an accredited physician for VA purposes and was not qualified to provide a diagnosis of PTSD or other mental conditions.

Nonetheless, the Board finds that the duty to assist has not been satisfied. The September 2013 remand sought opinions from a qualified medical professional regarding each disorder identified in the Veteran's private treatment records.  Because RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance, the Veteran's appeal must again be remanded for adequate medical opinions in connection with the claim.  Stegall v. West, 11 Vet. App. 268 (1998).
      Increased Ratings for Service-Connected Heart Conditions

The Veteran seeks an initial rating in excess of 10 percent prior to January 19, 1999 for MVP and in excess of 30 percent from January 19, 1999 to December 15, 2011 for MVP with ischemic heart disease and hypertensive cardiovascular disease with angina.  Notably, service-connection was not in effect for ischemic heart disease prior to January 19, 1999 and the Veteran has been in receipt of a maximum 100 percent schedular rating for his heart condition since December 16, 2011.  

Prior to January 19, 1999, the Veteran's MVP was rated as analogous to the criteria for valvular heart disease found at 38 C.F.R. § 4.104, DC 7000.  See 38 C.F.R. § 4.20 (When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous). 

Once service-connected was granted for ischemic heart disease, the Veteran was granted a 30 percent disability rating under Diagnostic Code 7000-7005.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2016). The hyphenated diagnostic code above may be read to indicate that valvular heart disease (Diagnostic Code 7000) is the service-connected disorder, and is rated based on disability associated with arteriosclerotic heart disease under Diagnostic Code 7005.

Notably, Section 4.104 was revised in 1997 and 2006.  The first revision became effective January 12, 1998.  See 62 Fed. Reg. 65207 (Dec. 11, 1997).  The second revision became effective October 6, 2006.  See 71 Fed. Reg. 52457 (Sept. 6, 2006).  As there is no indication that the revised criteria are intended to have a retroactive effect, VA has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions. See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

It does not appear that the RO has yet considered the regulations in effect prior to the January 1998 revision in relation to the rating for MVP.  In addition, pursuant to the September 2013 remand directives, reconciliation is still needed of the symptoms that are attributable to MVP as opposed to ischemic heart disease and hypertensive cardiovascular disease prior to January 19, 1999, the date service connection is effective for ischemic heart disease and hypertensive cardiovascular disease.  The Board finds that remand is necessary for the RO to consider the regulations in effect prior to January 1998 and to seek evidence, either from a VA practitioner or the Veteran's private physicians who can review the record for a determination, if feasible, of symptomatology attributable to MVP and symptomatology attributable to ischemic heart disease prior to January 19, 1999.

      Entitlement to a TDIU

The Veteran contends he has been unable to obtain or sustain substantially gainful employment since separation from service in September 1991 due to service-connected disabilities. 

The Veteran has met the schedular criteria for consideration of entitlement to a TDIU since July 14, 1998.  The Board notes that in an April 1992 letter, the Veteran indicated that the disabilities he believed should be service-connected were seriously disabling and he was unable to work because of pain.  Despite this early claim for a TDIU, it was first addressed in the September 2013 Board remand.  Notably, the RO initially considered entitlement to a TDIU in a May 2014 supplemental statement of the case and determined the issue was moot given that since December 28, 2011, the Veteran has been in receipt of a 100 percent schedular rating.  The RO has never considered whether a TDIU was warranted prior to December 28, 2011.

Prior to this decision, the Veteran was service-connected for 16 disabilities and he met the schedular criteria for consideration of entitlement to a TDIU as of July 14, 1998.  See 38 C.F.R. § 4.16(a) (2015).  In this decision, the Board has granted service connection for an additional five disabilities and granted various increased ratings which may change the point in time at which the Veteran meets the schedular criteria.  In addition, claims for service connection for several other disabilities are being remanded for consideration along with consideration of increased ratings for the Veteran's service-connected heart conditions. 

The issue of entitlement to a TDIU is inextricably intertwined with the other claims being remanded in this decision.  Therefore, the Board must defer consideration of such claim.  In addition, when the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation Service should consider whether a TDIU may be awarded on an extraschedular basis. 38 C.F.R. § 4.16(b).  The Board cannot award a TDIU on this basis in the first instance.  Here, the evidence suggests the Veteran has not worked since separation from service in 1991.  On remand, the RO should consider whether referral to the Director of Compensation Service is necessary.

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's VA claims file to the VA examiner who conducted the record review in January 2012, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the nature and etiology of the Veteran's claimed bilateral hearing loss disability.

Evidence suggests that the Veteran would be unable to attend an examination given his physical condition; however, if he is able to attend an examination, one should be scheduled so as to most accurately determine the current severity of his hearing loss for VA purposes.  If an examination cannot be scheduled, an opinion must nonetheless be obtained based on a complete review of the record.

The claims file, to include all documents in VBMS and VVA, must be made available to the examiner, and the examiner must specify in the examination report that the file was reviewed.  The examiner is asked to consider, along with the rest of the evidence, the Veteran's lay statements regarding his hearing loss and noise exposure in service, as well as audiograms dated in July 1991 and July 1998 that indicate varying degrees of hearing loss.

Following review of the claims file, the examiner is asked to provide an opinion consistent with sound medical judgment as to whether the Veteran has hearing loss that is considered a disability for VA purposes and if so whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such hearing loss had onset in or is otherwise related to service, to include noise exposure therein.

A complete rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

2.  Refer the Veteran's VA claims file to the VA examiner who conducted the record review in March 2012, or if unavailable, another suitably qualified VA medical professional, for a supplemental opinion as to the etiology of the Veteran's diagnosed Bell's palsy with facial numbness.

The electronic claims file, to include all documents in VBMS and VVA, must be made available to the examiner, and the examiner must specify in the examination report that the file was reviewed.  The examiner is asked to consider, along with the rest of the evidence, diagnosis of Bell's palsy in a May 1997 private medical report and the March 2014 DBQ documenting the condition.  

Following review of the claims file, the examiner should render an opinion consistent with sound medical judgment as to the following:

a.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that Bell's palsy had its onset in or is otherwise medically related to service.

b.  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that Bell's palsy is either proximately due to (caused by) or aggravated (chronically worsened beyond normal progression) by any of the Veteran's service-connected disabilities, including, but not limited to, diabetes mellitus, type II and/or mitral valve prolapse with ischemic heart disease and hypertensive cardiovascular disease with angina.

In offering this opinion, the examiner is instructed that the phrase "caused by or result of" is insufficient to address the question of aggravation.  If aggravation is found, the examiner must attempt to identify the baseline level of severity prior to aggravation or the severity at the first point it is ascertainable after the aggravation began.  

A complete rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

3.  Refer the Veteran's claims file to a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted for a supplemental opinion as to the nature and etiology of the Veteran's current psychiatric disabilities.

Evidence suggests that the Veteran would be unable to attend an examination given his physical condition; however, if he is able to attend an examination, one should be scheduled so as to most accurately ascertain the nature of his psychiatric disabilities and to determine if he has a PTSD that conforms to the criteria of the DSM.  If an examination cannot be scheduled, opinions must nonetheless be obtained based on a complete review of the record.

Following review of the claims file, the examiner should render an opinion consistent with sound medical judgment as to the following:

a.  Does the Veteran have a diagnosis of PTSD that conforms to the criteria of the DSM-IV or DSM-5?

b.  If the appellant has PTSD, list all stressors contributing to that diagnosis, and address whether the PTSD is the result of the Veteran's combat duty during the Persian Gulf War or his fear of in-service hostile military or terrorist activity?

c.  For each mental health disorder other than PTSD, is it at least as likely as not (a 50 percent or greater probability) that the disorder had its onset during service, or is otherwise causally related thereto?

A complete rationale for any opinion rendered must be provided.  If the examiner is unable to provide an opinion without resort to speculation he or she should explain why.

4.  Undertake any further development necessary to properly consider ratings for the Veteran's mitral valve prolapse prior to January 19, 1999 and his mitral valve prolapse with ischemic heart disease and hypertensive cardiovascular disease with angina thereafter.  

An opinion as to which of the symptoms can be properly attributed to the MVP as opposed to the ischemic heart disease and hypertensive cardiovascular disease prior to January 19, 1999 should be sought.  If the symptoms cannot be separated out by disorder, the examiner should so state.  

5.  The RO should consider entitlement to a TDIU prior to December 28, 2011 in the first instance.  For any period when the schedular criteria are not met, the RO should consider whether the issue should be referred to the Director of VA Compensation Service for consideration as to whether a TDIU may be awarded on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

6.  When all directed development is completed, the claims should be readjudicated, to include consideration of an increased initial rating for the heart disability under the regulations in effect prior to January 1998.  If any benefit is not granted in to the fullest extent, the Veteran and his attorney should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


